Title: From John Adams to United States Congress, 17 January 1798
From: Adams, John
To: United States Congress




Gentlemen of the Senate and Gentlemen of the House of Representatives—
United States January 17th 1798

The situation of Affairs, between the United States, and the Cherokee Indians, having evinced the expediency of a Treaty with that Nation, for the promotion of Justice to them, as well as of the Interests and convenience of our Citizens, I have nominated, and by and with the Advice and consent of the Senate appointed Commissioners to hold conferences and conclude a Treaty, our Treaty, as early as the season of the year and the convenience of the parties will admit.
As we know very well by experience that such negotiations cannot be carried on, without considerable expences, I recommend to your consideration the propriety of making an appropriation at this time, for defraying such as may be necessary, for holding and concluding a Treaty
That you may form your judgments with greater facility, I shall direct the proper Officer to lay before you an Estimate of such Articles and expences as may be thought indispensable
John Adams
